

116 HRES 1169 IH: Recognizing the 50th Anniversary of the National Oceanic and Atmospheric Administration.
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1169IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Ms. Johnson of Texas (for herself, Mr. Grijalva, Mr. Lucas, Mr. Tonko, Mr. Perlmutter, Ms. Stevens, Mr. Lipinski, Mr. Cohen, Ms. Wexton, Mr. Beyer, Mr. Foster, Ms. Sherrill, Ms. Bonamici, Mr. Crist, Mr. Casten of Illinois, Mrs. Fletcher, Ms. Lofgren, Mr. Weber of Texas, Mr. Waltz, Mr. Marshall, Mr. Posey, Mr. Rooney of Florida, Mr. Baird, Mr. Murphy of North Carolina, Mr. Huffman, Mr. Lowenthal, Mr. Case, Mrs. Dingell, and Mr. Young) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the 50th Anniversary of the National Oceanic and Atmospheric Administration.Whereas, on October 3, 1970, the National Oceanic and Atmospheric Administration (hereafter referred to as NOAA) was created to become a world-class science, environmental forecasting and ocean resource management agency with a reach that goes from the surface of the sun to the depths of the ocean floor; Whereas in 2020, NOAA celebrates 50 years of continued dedication to its mission to—(1)understand and predict changes in weather, climate, oceans, and coasts;(2)to share that knowledge and information with others; and(3)to conserve and manage coastal and marine ecosystems and resources;Whereas NOAA’s unique science mission benefits every American every day, including by keeping Americans safer and healthier and by contributing to the enhancement of the national economy; andWhereas in the next 50 years, NOAA will advance innovative research and technology, answer critical scientific questions, explore the unexplored, inspire new approaches to conservation, and continue its proud legacy of science, service, and stewardship: Now, therefore, be itThat the House of Representatives—(1)recognizes that NOAA is a global leader in earth and environmental science and technology to help us better understand our planet;(2)recognizes that NOAA is at the forefront of terrestrial and space weather science and prediction, providing the public with earlier and more accurate forecasts, and supporting emergency managers with impact-based decision support services so communities are informed and prepared for environmental disasters;(3)recognizes that NOAA forecasts and warnings save lives, protect property, boost the U.S. economy, and strengthen national security;(4)recognizes that NOAA is leading the Nation’s efforts to make the United States of America a Weather-Ready Nation;(5)recognizes that NOAA is one of the Nation’s premier climate research agencies. From supercomputers and state-of-the-art models to observations and outlooks, NOAA provides data, tools, and information to understand and prepare for extreme weather and climate variability;(6)recognizes that NOAA is an ocean steward, managing, conserving, and protecting marine living resources and their habitats;(7)recognizes that NOAA leads stewardship of our ocean by ensuring the long-term sustainability of our fisheries and by protecting vulnerable marine species and their habitats;(8)recognizes NOAA’s work to support resilient coasts; working waterfronts; maritime commerce; measurements of sea level change, accurate water levels, and land elevations; and sustainable aquaculture and fisheries to power the blue economy;(9)recognizes the importance of NOAA’s work to acquire and operate satellites, ships, aircraft, and environmental monitoring systems to obtain, integrate, and provide timely access to data for better understanding of our world to ensure public safety, support economic security, protect and conserve our marine resources, and enhance our understanding of the planet; and(10)honors and celebrates NOAA’s workforce and its continuing work to protect coastal and marine resources, forecast and respond to environmental disasters, and connect the American public to science.